Exhibit 10.1


image0a46.jpg [image0a46.jpg]
 
 
Gregory T. Troy
 
Senior Vice President - Human Resources & Chief Human Resources Officer
 
 
 
Kaman Corporation
 
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT USA
 
www.kaman.com





June 25, 2019


Alphonse J. Lariviere, Jr.
1 Vision Way
Bloomfield, CT 06002


RE: Completion Bonus Agreement


Dear Mr. Lariviere:


This letter agreement (the "Agreement") documents our mutual understanding
regarding a special completion bonus opportunity we are providing you.


1.
Completion Bonus. You will be eligible to receive a bonus in the amount of
$1,390,208 (the “Completion Bonus”), if you remain employed in good standing
with Kaman Corporation (the “Company”), through the closing date of the
Transaction (as defined below) (the “Completion Date”) and otherwise satisfy the
eligibility criteria noted below.



For purposes of this letter agreement, “Transaction” means the sale of Kaman
Industrial Technologies Corporation pursuant to the Share Purchase Agreement
between the Company and LJ KAI Blocker, Inc., LJ KFP Blocker, Inc., and LJ KIT
Blocker, Inc. dated June 25, 2019.


To be eligible for the Completion Bonus, you must sign and not revoke the
release agreement attached to this letter agreement as Exhibit A (the “Release”)
within 21 days after the Completion Date. Your failure to sign and not revoke
the Release timely will disqualify you from receiving the Completion Bonus.
Additionally, your right to receive the Completion Bonus will terminate and be
null and void in the event that the Completion Date does not occur on or prior
to December 31, 2019.


If you are eligible to receive the Completion Bonus, it will be paid to you in
one lump sum cash payment as soon as practicable (not more than 60 days) after
the Completion Date. Payment of the Completion Bonus is subject to all
applicable payroll and withholding taxes.


You will be eligible to receive the Completion Bonus if all of the following
eligibility criteria are satisfied: (a) your performance has been satisfactory,
as determined in the Company’s sole discretion, from the date of this letter
agreement through the Completion Date; (b) you are actively employed by the
Company on the Completion Date; (c) you have not given notice of your intent to
resign from employment on or before the Completion Date; and (d) the Company has
not given you notice of its intent to terminate your employment on or before the
Completion Date; provided, however, that you will be eligible to receive the
Completion Bonus if the Company terminates your employment before the Completion
Date other than for “Cause” (as defined under the Kaman Industrial Technologies
Corporation Senior Management





--------------------------------------------------------------------------------




Change in Control Severance Plan). Additionally, you acknowledge and agree that
if, after having received the Completion Bonus, you violate any of your
post-Completion Date obligations set forth in Section 4 of this Agreement, you
will immediately forfeit your right to retain the Completion Bonus.


2.
Employment At Will. This letter agreement does not obligate the Company to
retain you in the employ of the Company for any prescribed period or term. This
letter agreement does not modify your employment-at-will status. Neither this
letter agreement nor the potential Completion Bonus is intended to create, nor
shall be construed as creating, a contract of employment. Notwithstanding
anything contained herein or elsewhere to the contrary, whether express or
implied, your employment with the Company is and shall at all times remain
employment “at will,” meaning that either you or the Company may terminate your
employment at any time, with or without cause



3.
Section 4999 Excise Tax. You agree that you shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received under this Agreement, including, without
limitation, any excise tax imposed by Section 4999 (the “Excise Tax”) of the
Internal Revenue Code of 1986, as amended (the “Code”); provided, however, that
any payment or benefit you receive or are entitled to receive in connection with
the Transaction or the termination of your employment (whether payable under the
terms of the Agreement or any other plan, arrangement or agreement with the
Company or its affiliates (collectively, the “Payments”) that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax but only if, by reason of such reduction, the net after-tax
benefit you receive shall exceed the net after-tax benefit that you would
otherwise have received if no such reduction was made. For purposes of this
Section 3:



(a)
The “net after-tax benefit” shall mean (i) the Payments which you receive or are
entitled to receive from the Company or its affiliates that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less (ii)
the amount of all federal, state and local income and employment taxes payable
by you with respect to the foregoing calculated at the highest marginal income
tax rate for each year in which the foregoing shall be paid to you (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (i) above.



(b)
All determinations under this Section 3 will be made by an accounting firm or
law firm that is selected for this purpose by the Company prior to the
Completion Date (the “280G Firm”). All fees and expenses of the 280G Firm shall
be borne by the Company. The Company will direct the 280G Firm to submit any
determination it makes under this Section 3 and detailed supporting calculations
to you and the Company as soon as reasonably practicable.



(c)
If the 280G Firm determines that one or more reductions are required under this
Section 3, the 280G Firm shall also determine which Payments shall be reduced,
and the Company shall pay such reduced amount to you. The 280G Firm shall make
reductions required under this Section 3 in a manner that maximizes the net
after-tax amount payable to you. If a reduction in the Payments is required
under this Section 3, the Payments shall be reduced in the following order: (A)
reduction of any cash payment (excluding any cash payment with respect to the
acceleration of equity awards) that is otherwise payable to you that is exempt
from Section 409A of the Code (“Section 409A”); (B) reduction of any other
payments or benefits otherwise payable to you (other than those described in
clause (C) below) on a pro-rata basis or such other manner that complies with
Section 409A; and (C) reduction of any payment or benefit with respect to the
acceleration of equity awards that is otherwise payable to you (on a pro-






--------------------------------------------------------------------------------




rata basis as between equity awards that are covered by Section 409A and those
that are not (or such other manner that complies with Section 409A)).


(d)
As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section 3, it is possible
that amounts will have been paid or distributed to you that should not have been
paid or distributed (collectively, the “Overpayments”), or that additional
amounts should be paid or distributed to you (collectively, the
“Underpayments”). If the 280G Firm determines, based on either the assertion of
a deficiency by the Internal Revenue Service against the Company or you, which
assertion the 280G Firm believes has a high probability of success, or
controlling precedent or substantial authority, that an Overpayment has been
made, you must repay the Overpayment to the Company without interest; provided,
however, that no loan will be deemed to have been made and no amount will be
payable by you to the Company unless, and then only to the extent that, the
deemed loan and payment would either reduce the amount on which you are subject
to tax under Section 4999 of the Code or generate a refund of tax imposed under
Section 4999 of the Code. If the 280G Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the 280G
Firm will notify you and the Company of that determination and the amount of
that Underpayment will be paid to you promptly by the Company.



(e)
The parties will provide the 280G Firm access to and copies of any books,
records and documents in their possession as reasonably requested by the 280G
Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 3.



4.
Obligations after the Completion Date.



(a)
Confidentiality. You agree that you shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of your employment and for the benefit of the Company, at any time
following the Completion Date, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by you during
your employment by the Company. The foregoing shall not apply to information
that (i) was known to the public prior to its disclosure to you, (ii) becomes
known to the public subsequent to disclosure to you through no wrongful act by
you or any of your representatives, or (iii) you are required to disclose by
applicable law, regulation or legal process (provided that you provide the
Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Notwithstanding clauses (i)
and (ii) of the preceding sentence, your obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.



(b)
Non-Solicitation. In the event that you are entitled to receive the Completion
Bonus, you agree that for the two (2) year period following the Completion Date,
you will not, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, knowingly solicit, aid or induce any
managerial level employee of the Company or any of its subsidiaries or
affiliates to leave such employment in order to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying or
hiring any such employee (provided that the






--------------------------------------------------------------------------------




foregoing shall not be violated by general advertising not targeted at Company
employees nor by serving as a reference for an employee with regard to an entity
with which you are not affiliated). For the avoidance of doubt, if a managerial
level employee on his or her own initiative contacts you for the primary purpose
of securing alternative employment, any action taken by you thereafter shall not
be deemed a breach of this Section 4(b).


(c)
Non-Competition. You acknowledge that you perform services of a unique nature
for the Company that are irreplaceable and that your performance of such
services to a competing business will result in irreparable harm to the Company.
Accordingly, in the event that you are entitled to receive the Completion Bonus,
you agree that for a period of two (2) years following the Completion Date, you
will not, directly or indirectly, become connected with, promote the interest
of, or engage in any other business or activity competing with the Company’s
remaining aerospace, defense, and bearing companies within the geographical area
in which the business of the Company is conducted except for your employment
with the Company.



(d)
Non-Disparagement. Each of you and the Company (for purposes hereof, “the
Company” shall mean only (i) the Company by press release or otherwise and (ii)
the executive officers and directors thereof and not any other employees) agrees
not to make any public statements that disparage the other party, or in the case
of the Company, its respective affiliates, officers, directors, products or
services. Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or
otherwise as required by law shall not be subject to this Section 4(d).



(e)
Return of Company Property and Records. You agree that upon the Completion Date,
for any cause whatsoever, you will surrender to the Company in good condition
(reasonable wear and tear excepted) all property and equipment belonging to the
Company and all records kept by you containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to you during your employment
with the Company.



(f)
Cooperation. You agree that, following the Completion Date, you shall upon
reasonable advance notice, and to the extent it does not interfere with
previously scheduled travel plans and does not unreasonably interfere with other
business activities or employment obligations, assist and cooperate with the
Company with regard to any matter or project in which you were involved during
your employment, including any litigation. The Company shall compensate you for
any lost wages (or, if you are not then employed, provide reasonable
compensation as determined by the Compensation Committee) and expenses
associated with such cooperation and assistance.



(g)
Assignment of Inventions. You will promptly communicate and disclose in writing
to the Company all inventions and developments, including software, whether
patentable or not, as well as patents and patent applications (hereinafter
collectively called “Inventions”), made, conceived, developed or purchased by
you, or under which you acquire the right to grant licenses or to become
licensed, alone or jointly with others, which have arisen or which arise out of
your employment with the Company, or relate to any matters directly pertaining
to the business of the Company or any of its subsidiaries. Included herein as if
developed during the employment period is any specialized equipment and software
developed for use in the business of the Company. All of your right, title and
interest in, to and under all such Inventions, licenses






--------------------------------------------------------------------------------




and right to grant licenses shall be the sole property of the Company. As to all
such Inventions, you will, upon request of the Company, (i) execute all
documents which the Company deems necessary or proper to enable it to establish
title to such Inventions or other rights, and to enable it to file and prosecute
applications for letters patent of the United States and any foreign country,
and (ii) do all things (including the giving of evidence in suits and other
proceedings) which the Company deems necessary or proper to obtain, maintain or
assert patents for any and all such Inventions or to assert its rights in any
Inventions not patented.


(h)
Equitable Relief and Other Remedies. The parties acknowledge and agree that the
other party’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 4 would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.



(i)
Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 4 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.



(j)
Survival of Provisions. The obligations contained in this Section 4 shall
survive the termination or expiration of the Executive’s employment with both
the Company and shall be fully enforceable thereafter.



5.
Section 409A Compliance. This letter agreement is intended to comply with, or be
exempt from, Section 409A and shall be construed and administered in accordance
with Section 409A.



6.
Remedies. You acknowledge that irreparable injury will result to the Company,
and to its business, in the event of a breach by you of any of your covenants
and commitments under this letter agreement. The Company reserves all rights to
seek any and all remedies and damages permitted under law, including, but not
limited to, injunctive relief, equitable relief and compensatory damages. You
hereby agree to waive all rights to a jury trial in connection with any dispute
arising out of or relating to the terms of this letter agreement.



7.
Severability. If any clause, phrase or provision of this letter agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, this shall not affect or render invalid
or unenforceable the remainder of this letter agreement. Furthermore, in the
event that a court of law or equity determines that the duration of any
restrictions under this letter agreement is not enforceable, this letter
agreement shall be deemed to be amended to the extent necessary, but only to the
extent necessary, to permit the enforcement of the terms of this letter
agreement, as so amended.



8.
Entire Agreement. This letter agreement contains our entire agreement with
respect to the Completion Bonus and supersede and invalidate all of our prior or
contemporaneous oral or written agreements and understandings with respect to
the Completion Bonus. Any representations, inducements, promises or agreements,
oral or otherwise relating to the Completion Bonus, which are not embodied
herein will not be of any force or effect.








--------------------------------------------------------------------------------




9.
Governing Law. This letter agreement will be governed by and construed in
accordance with the laws of the State of Connecticut without reference to
principles of conflict or choice of laws.



10.
Miscellaneous. The section headings in this letter agreement are not part of the
provisions hereof and will have no force or effect. This letter agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective permitted successors and legal
representatives. The Company may assign this letter agreement without your
consent. This letter agreement may not be assigned by you, and no person other
than you (or your estate) may assert the rights held by you under this letter
agreement. This letter agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



[SIGNATURE PAGE IMMEDIATELY FOLLOWS]





--------------------------------------------------------------------------------




If you are in agreement with the terms of this letter agreement, please sign and
date below and return it to me at your earliest opportunity.


Sincerely,


Kaman Corporation




By:    /s/ Gregory T. Troy
Name:     Gregory T. Troy
Title: Senior Vice President - Human Resources & Chief Human Resources Officer






Agreed to and accepted by:




/s/ Alphonse J. Lariviere Jr.
Print name: Alphonse J. Lariviere Jr.        


Date: June 25, 2019





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE


Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Alphonse J. Lariviere
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:
1. Last Day of Employment. Executive’s last day of employment with Employer is
the Completion Date, as defined under the Completion Bonus Agreement between
Employer and Executive effective as of June 25, 2019 (the “Completion Bonus
Agreement”). In addition, effective as of the Completion Date, Executive resigns
from the Executive’s positions with the Employer and will not be eligible for
any benefits or compensation after the Completion Date other than as
specifically provided Executive further acknowledges and agrees that, after the
Completion Date, the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of the Completion Date, Executive resigns
from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, Employer or any benefit plans
of Employer. These resignations will become irrevocable as set forth in Section
3 below.


2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 1 of the Completion Bonus
Agreement.


3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s Chief Executive Officer, or his/her designee, or mailed to Kaman
Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT 06002,
Attention: Chief Executive Officer, and postmarked within seven (7) calendar
days of execution of this Agreement and General Release. This Agreement and
General Release shall not become effective or enforceable until the revocation
period has expired. If the last day of the revocation period is a Saturday,
Sunday or legal holiday in Hartford, Connecticut, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday or
legal holiday.


4. General Release of Claim. Subject to the full satisfaction by the Employer of
its obligations under the Completion Bonus Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known or unknown, against Employer, Employee has, has ever had or may have as of
the date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:
– Title VII of the Civil Rights Act of 1964, as amended; The Civil Rights Act of
1991;
– Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended;
– The Immigration Reform and Control Act, as amended; The Americans with
Disabilities Act of 1990, as amended;





--------------------------------------------------------------------------------




– The Age Discrimination in Employment Act of 1967, as amended; The Older
Workers Benefit Protection Act of 1990;
– The Worker Adjustment and Retraining Notification Act, as amended; The
Occupational Safety and Health Act, as amended;
– The Family and Medical Leave Act of 1993;
– Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;
– Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;
– Any public policy, contract, tort or common law; or
– Any allegation for costs, fees or other expenses including attorneys’ fees
incurred in these matters.


Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights
under any pension (including but not limited to any rights under the Kaman
Corporation Supplemental Retirement Plan) or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by
Employer or under COBRA, (ii) Employee’s rights under the provisions of the
Completion Bonus Agreement which are intended to survive termination of
employment, (iii) Employee’s rights as a stockholder, or (iv) Employee’s rights
to indemnification from Kaman Corporation or any affiliate, whether pursuant to
contract, the governing documents of the applicable entity, applicable law or
otherwise.


5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.


6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed and is not presently a party to, any claim, complaint or action against
Employer in any forum. Employee further affirms that the Executive has been paid
and/or has received all compensation, wages, bonuses, commissions and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided
under the Completion Bonus Agreement. Employee also affirms Executive has no
known workplace injuries.


7. Cooperation; Return of Property. In accordance with Section 4(f) of the
Completion Bonus Agreement, Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge,
and Employer will reimburse the Employee for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed) in providing such
service to Employer. The Employee represents the Executive has complied with
Section 4(e) of the Completion Bonus Agreement regarding the return of Employer
property and records.


8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision





--------------------------------------------------------------------------------




of this Agreement and General Release be declared illegal or unenforceable by
any court of competent jurisdiction and should the provision be incapable of
being modified to be enforceable, such provision shall immediately become null
and void, leaving the remainder of this Agreement and General Release in full
force and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.


9. No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.


10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.


11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Completion
Bonus Agreement which are intended to survive termination of the Completion
Bonus Agreement, including but not limited to those contained in Section 4
thereof, shall survive and continue in full force and effect. Employee
acknowledges Executive has not relied on any representations, promises or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.


EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY­-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
COMPLETION BONUS AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
KAMAN CORPORATION
By:________________________________________
Name:
Title:_______________________________________    
Date:_______________________________________    
____________________________________________________
Date:_______________________________________











